DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pike et al (4,018,642).
Pike et al disclose a method of hot-press forming of laminated wood (plywood).  The method includes applying adhesive to wood pieces forming a workpiece, clamping in a mold, microwave heating and keeping the workpiece in the microwave heating device until the adhesive is cured.  See column 3, lines 32-63 and Figs. 1-2.  Having a separate clamp from the microwave heating device of Pike et al would have been obvious to one of ordinary skill in the art because it would allow faster production speeds since the workpiece is only microwaved for a short time but the separate clamp would allow the necessary pressure application until the adhesive it cured outside of the microwave device thus freeing up the microwave device to process other workpieces.  A moisture content of 5-8% for the wood pieces would have been obvious to one of ordinary skill in the art as Pike et al indicate it is common in the art to have a moisture content less than 7% (column 1, line 26).  Pike et al disclose that adhesive is commonly applied at a rate of 273 g/m2 (56lb/ft2, column 1, lines 28).  Pike et al do not indicate the solids content of the adhesive, however, one of ordinary skill in the art is capable of determining it from the application rate mentioned.  Pike et al teach a microwave frequency of 2.45 GHz (column 3, lines 12-13), a temperature of 150ºC (300ºF; column 5, line 2) and a pressure of 1.4 MPa (200 psi, column 4, lines 52-53).  The adhesive can be urea formaldehyde (column 4, line 48).  The process can be performed as either batch for a square or continuously for sheets (column 4, lines 54-57).  The time in the microwave heating device is based on a combination of variables as indicated by Pike et al column 3, line 60 through column 4, line 13.  It would have been obvious to one of ordinary skill in the art to optimize the variables of Pike et al to have the time be less than 7 ½ minutes because the known process is 7 ½ minutes and the process of Pike et al accelerates the adhesive cure (column 1, line 29 and column 2, lines 21-27).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose using microwaves to cure adhesive-wood mixtures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1743